Name: 89/357/EEC: Commission Decision of 22 May 1989 amending the Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops and the Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  means of agricultural production;  agricultural policy;  marketing;  Asia and Oceania;  cooperation policy
 Date Published: 1989-06-03

 Avis juridique important|31989D035789/357/EEC: Commission Decision of 22 May 1989 amending the Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops and the Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries Official Journal L 151 , 03/06/1989 P. 0036 - 0038*****COMMISSION DECISION of 22 May 1989 amending the Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops and the Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries (89/357/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Directive 89/100/EEC (2), Having regard to the Seventh Council Decision 85/355/EEC of 27 June 1985 on the equivalence of field inspections carried out in third countries on seed-producing crops (3), as last amended by Decision 89/124/EEC (4), and in particular Article 2 thereof, Having regard to the Seventh Council Decision 85/356/EEC of 27 June 1985 on the equivalence of seed produced in third countries (5), as last amended by Decision 89/124/EEC, and in particular Article 4 thereof, Whereas, in Decision 85/355/EEC, the Council determined that field inspections carried out in certain third countries on seed-producing corps of certain species satisfy the conditions laid down in the Community Directives; Whereas, in Decision 85/356/EEC, the Council determined that seed of certain species produced in certain third countries is equivalent to corresponding seed produced in the Community; Whereas for certain species these determinations include New Zealand; Whereas an examination of the rules of New Zealand and of the manner in which they are applied has shown that, in respect of creeping bent grass, red fescue and smooth-stalk meadowgrass, the prescribed field inspections satisfy the conditions laid down in Annex I to Directive 66/401/EEC and the conditions governing seed harvested and controlled there afford the same assurances, as regards the seed's characteristics, identity, examination, marking and control as do the conditions applicable to such seed harvested and controlled within the Community; Whereas the existing equivalence for New Zealand should therefore be extended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The table in Part I (2) of the Annex to Decision 85/355/EEC is hereby amended in accordance with Annex I. Article 2 The table in Part I (2) of the Annex to Decision 85/356/EEC is hereby amended in accordance with Annex II. Article 3 This Decision is addressed to the Member States. Done at Brussels, 22 May 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 38, 10. 2. 1989, p. 36. (3) OJ No L 195, 26. 7. 1985, p. 1. (4) OJ No L 46, 18. 2. 1989, p. 30. (5) OJ No L 195, 26. 7. 1985, p. 20. ANNEX I In the section relating to New Zealand, in column 3, the second indent is replaced by the following: '- 66/401 Agrostis tenuis Agrostis stolonifera Dactylis glomerata Festuca arundinacea Festuca rubra Lolium multiflorum Lolium perenne Lolium Ã  hybridum Phleum pratense Poa pratensis Medicago sativa Pisum sativum (partim) Trifolium pratense Trifolium repens Brassica napus var. napobrassica Brassica oleracea convar. acephala Raphanus sativus ssp. oleifera' ANNEX II In the section relating to New Zealand, in column 3, the second indent is replaced by the following: '- 66/401 Agrostis tenuis Agrostis stolonifera Dactylis glomerata Festuca arundinacea Festuca rubra Lolium multiflorum Lolium perenne Lolium Ã  hybridum Phleum pratense Poa pratensis Medicago sativa Pisum sativum (partim) Trifolium pratense Trifolium repens Brassica napus var. napobrassica Brassica oleracea convar. acephala Raphanus sativus ssp. oleifera'